DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2, 5, 7-9, 12, 14-16, and 19are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (2019/0349803) in view of Khirallah et al (2020/0280871).
Regarding claims 1 and 8.  Byun teaches an apparatus (e.g., target eNB having processor and memory) and a handover method, comprising:
receiving, by a target access network device (figure 9A, paragraphs 0093-0096 wherein source eNB transmits HO request to target eNB wherein the HO request information includes indication information (e.g., QoS mapped to PDU sessions)), and 
sending, by the target access network device to the source access network device, information about the tunnel for the target access network device to receive one or more data units from the source access network device (figure 9A, paragraphs 0097-0099 wherein after receiving the HO request from the source eNB, the target eNB performs admission control and configure the required resources and sends HO request ACK to the source eNB containing information regarding PDU session(s) tunnel(s)), 
	Byun does not teach the measurement report from the UE includes information relating to changes in QoS.
	Khirallah teaches multiple QoS mapped to DRB and UE may report QoE (and optionally QoS characteristics) for given DRB (figure 7 – UE side, 0102) and/or the gNB may monitor QoS performance against configured characteristics for different QoS flows for give DRB (figure 7 – network side, 0103) enabling the network to perform an action to optimize QoS for the DRBs (0025-0026, 0073-0075).  The network side uses the received QoS information to adjust QoS information/profile for the UE service, for example by adjusting the associated QoS parameters for the affected (or other) QoS flows (e.g., the GFBR and/or MFBR or GBR QoS flows) on the affected DRB(s) to improve UE perceived QoE for the affected flows (e.g., for streaming applications (video stream)) (0076, 0106, 0119).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of measurement report as taught by Byun to include QoE (and optionally QoS characteristics) for different QoS flows for give DRBs as taught by Khirallah thereby enabling the network side to remap/change QoS Flow-to-DRB mapping in a real-time manner (e.g., before, during and/or after handover).
Regarding claim 15.  Byun teaches a communications system, comprising a source access network device and a target access network device, 
wherein the source access network device is configured to send a handover request to the target access network device, wherein the handover request comprises indication for requesting to establish a tunnel, and a mapping relationship between a quality of service  (QoS) flow of a terminal device (figure 9A, paragraphs 0093-0096 wherein source eNB transmits HO request to target eNB wherein the HO request information includes indication information (e.g., QoS mapped to PDU sessions)) 
the target access network device is configured to send information about the tunnel for the target access network device to receive one or more data units from the source access network device figure 9A, paragraphs 0097-0099 wherein after receiving the HO request from the source eNB, the target eNB performs admission control and configure the required resources and sends HO request ACK to the source eNB containing information regarding PDU session(s) tunnel(s)), 
	Byun does not teach the measurement report from the UE includes information relating to changes in QoS.
Khirallah teaches multiple QoS mapped to DRB and UE may report QoE (and optionally QoS characteristics) for given DRB (figure 7 – UE side, 0102) and/or the gNB may monitor QoS performance against configured characteristics for different QoS flows for give DRB (figure 7 – network side, 0103) enabling the network to perform an action to optimize QoS for the DRBs (0025-0026, 0073-0075).  The network side uses the received QoS information to adjust QoS information/profile for the UE service, for example by adjusting the associated QoS parameters for the affected (or other) QoS flows (e.g., the GFBR and/or MFBR or GBR QoS flows) on the affected DRB(s) to improve UE perceived QoE for the affected flows (e.g., for streaming applications (video stream)) (0076, 0106, 0119).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of measurement report as taught by Byun to include QoE (and optionally QoS characteristics) for different QoS flows for give DRBs as taught by Khirallah thereby enabling the network side to remap/change QoS Flow-to-DRB mapping in a real-time manner (e.g., before, during and/or after handover).
Regarding claims 2, 9 and 16.  Byun does not teach wherein the QoS flow maps to a first DRB before the mapping relationship changes and the QoS flow maps to a second DRB after the mapping relationship changes, and wherein the one or more data units are received by the source access network device by using the second DRB.
Khirallah teaches multiple QoS mapped to DRB and UE may report QoE (and optionally QoS characteristics) for given DRB (figure 7 – UE side, 0102) and/or the gNB may monitor QoS performance against configured characteristics for different QoS flows for give DRB (figure 7 – network side, 0103) enabling the network to perform an action to optimize QoS for the DRBs (0025-0026, 0073-0075 – QoS flow to DRB mapping can receive respective packet forwarding treatment and/or move the QoS flows that are now exhibiting a degraded QoE to the new DRB).  The network side uses the received QoS information to adjust QoS information/profile for the UE service, for example by adjusting the associated QoS parameters for the affected (or other) QoS flows (e.g., the GFBR and/or MFBR or GBR QoS flows) on the affected DRB(s) to improve UE perceived QoE for the affected flows (e.g., for streaming applications (video stream)) (0076, 0106, 0119).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of measurement report as taught by Byun to include QoE (and optionally QoS characteristics) for different QoS flows for give DRBs as taught by Khirallah thereby enabling the network side to remap/change QoS Flow-to-DRB mapping in a real-time manner (e.g., before, during and/or after handover).
Regarding claims 5, 12 and 19.  Byun teaches wherein the tunnel is a protocol data unit (PDU) session tunnel (0096-0098).
	Khirallah teaches wherein the tunnel is a protocol data unit (PDU) session tunnel (0017, 0052, 0055, 0068, 0086 – eNB has PDU session management module).
Regarding claims 7 and 14.  Byun teaches wherein before the sending, by the target access network device, information about a tunnel to the source access network device, the method further comprises: before sending the information about the tunnel to the source access network device, allocating, by the target access network device, an address to the tunnel (0104-0105, 0107 – path switch request message includes a downlink TEID (e.g., address to the tunnel), which is allocated by the target eNB to inform that the UE has changed the base station).
2.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Khirallah further in view of Centonza et al (2020/0128452).
Regarding claims 4, 11 and 18.  Byun in view of Khirallah do not teach receiving, by the target access network device from the source access network device, the mapping relationship that is between the QoS flow and the DRB and that is obtained before the mapping relationship between the QoS flow and the DRB changes.
	Centonza teaches the target eNB receives from the source eNB QoS flow to DRB mapping that was used by the source eNB prior to HO (0106-0107).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Byun in view of  Khirallah to have the source eNB notify the target eNB QoS to DRB mapping before QoS flow to DRB mapping changes as taught by Centonza in order to ensure the UE receives the QoS flow during the handover procedure and after HO complete the target eNB may change the QoS to DRB mapping.
3.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Khirallah further in view of Huang et al (2020/0015116).
Regarding claims 6, 13 and 20.  Byun in view of Khirallah do not teach wherein the information about the tunnel comprises an identifier of a protocol data unit (PDU) session corresponding to the QoS flow.
	Huang teaches using PDU session identifier(s) (0265) to enable for splitting on the PDU session and splitting based on QoS flow (0042).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Byun in view of  Khirallah to use PDU session identifier(s) as taught by Huang thereby enabling for splitting on the PDU session and splitting based on QoS flow.
Allowable Subject Matter
4.	Claims 3, 10, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2019/0357086) Palat et al teaches changing QoS flow to DRBs when network is congested.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646